

115 HR 5197 IH: To amend title 10, United States Code, to require the submission of an annual budget submission display for operation and maintenance accounts of the Department of Defense, and for other purposes.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5197IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Bacon introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the submission of an annual budget submission display for operation and maintenance accounts of the Department of Defense, and for other purposes.1.Budget justification for operation and maintenance(a)Subactivity group by future yearsSection 233 of title 10, United States Code, is amended—(1)by redesignating subsection (c) as subsection (e); and(2)by inserting after subsection (b) the following new subsection (c):(c)Subactivity groupsThe Secretary of Defense, in consultation with the Secretary of each of the military departments, shall include in the materials submitted to Congress by the Secretary of Defense in support of the President’s budget, in an unclassified format, the total amount projected for each individual subactivity group, as detailed in the future years defense program pursuant to section 221 of this title..(b)Budget submission displaySection 233 of title 10, United States Code, is further amended by inserting after subsection (c), as added by subsection (a), the following new subsection:(d)Budget displayThe Secretary of Defense, in consultation with the Secretary of each of the military departments, shall include in the O&M justification documents a budget display to provide for discussion and evaluation of the resources required to meet material readiness objectives, as identified in the metrics required by section 118 of this title, together with any associated risks to the supply chain. For each major weapon system, by designated mission design series, variant, or class, the budget display required under this subsection for the budget year shall include each of the following:(1)The material availability objective established in accordance with the requirements of section 118 of this title.(2)The funds obligated by subactivity group within the operation and maintenance accounts for the second fiscal year preceding the budget year for the purpose of achieving the material readiness objectives identified in accordance with section 118 of this title.(3)The funds estimated to be obligated by subactivity group within the operation and maintenance accounts for the fiscal year preceding the budget year for the purpose of achieving the material readiness objectives identified in accordance with section 118 of this title.(4)The funds budgeted and programmed across the future years defense program within the operation and maintenance accounts by subactivity group for the purpose of achieving the material readiness objectives identified in accordance with section 118 of this title.(5)A narrative discussing the performance of the Department against established material readiness objectives for each major weapon system by mission design series, variant, or class..(c)Implementation deadlineThe Secretary of Defense shall ensure that the budget display requirements required under the amendments made by this section are included in the budget request for fiscal year 2023 and all fiscal years thereafter.(d)Conforming RepealSection 357 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 10 U.S.C. 221 note) is repealed.